Case 20-12141-mdc   Doc 51    Filed 10/19/20 Entered 10/20/20 11:50:07   Desc Main
                              Document Page 1 of 1


NAHRGANG & ASSOCIATES, P.C.
BY: MATTHEW R. NAHRGANG, ESQUIRE
ATTY. I.D.: 60051
35 Evansburg Road
Collegeville, PA 19426
(610)489-3041
E-Mail mnahrgang@verizon.net

                   UNITED STATES BANKRUPTCY COURT
                 EASTERN DISTRICT OF PENNSYLVANIA
                                         :
IN RE: Arthur Herring, III               : NO. 20-12141
               Debtor                    :
                                         : CHAPTER 7


                                      ORDER

      AND NOW, this          19th   day of          October      , 2020, upon

consideration of the Motion of Matthew R. Nahrgang, Esquire, to

Withdraw   as   Counsel        to   Debtor,   any   response     thereto,     and

following a hearing, it is ORDERED and DECREED that the Motion

is GRANTED.     The Appearance of Movant is hereby WITHDRAWN.

      Debtor shall have thirty (30) days from the date of this

order to retain new counsel.




                                      ____________________________
                                      Magdeline D. Coleman
                                      Chief U.S. Bankruptcy Judge
